Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 12, 2019

                                      No. 04-19-00583-CV

                    IN THE INTEREST OF I.J.S., ET AL., CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-01574
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The trial court signed a final appealable order on August 5, 2019. Because appellant did
not file a motion for new trial, motion to modify the judgment, motion for reinstatement, or
request for findings of fact and conclusions of law, the notice of appeal was due to be filed by
August 26, 2019. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice
of appeal was due by September 9, 2019. See TEX. R. APP. P. 26.3.

       Appellant filed her notice of appeal on August 27, 2019. “[O]nce the period for granting
a motion for extension of time under Rule [26.3] has passed, a party can no longer invoke the
appellate court’s jurisdiction. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(construing the predecessor to Rule 26). Because the notice of appeal was untimely filed,
appellant is ORDERED to show cause in writing on or before September 23, 2019 why this
appeal should not be dismissed for lack of jurisdiction. See id. All other appellate deadlines are
suspended pending our resolution of the jurisdictional issue.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court